FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JANE DOE,                               
                          Petitioner,

                                        
                 v.                          No. 06-71565
ERIC H. HOLDER   JR., Attorney                  ORDER
General,
                        Respondent.
                                        
                    Filed March 29, 2011

     Before: Harry Pregerson, Dorothy W. Nelson, and
              Sandra S. Ikuta, Circuit Judges.


                           ORDER

   The opinion and dissent filed December 3, 2010, slip op.
19277, appearing at 626 F.3d 1119 (9th Cir. 2010), are with-
drawn. The opinion may not be cited as precedent by or to
this court or any district court of the Ninth Circuit. The opin-
ion should be removed from all publications.




                             4185